Citation Nr: 0403968	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-10 971	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1980 to 
July 1986.  

His claim of entitlement to service connection for a low back 
disability initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1986 rating 
decision by the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO).  Hearings at which the 
veteran testified were conducted in April 1987 and July 1988.  
The Board subsequently denied the appellant's claim in a 
January 1989 decision.  

In July 2001, the appellant's representative requested 
reconsideration of the Board's January 1989 decision.  In 
November 2002, a Deputy Vice Chairman of the Board, by 
direction of the Chairman of the Board, ordered 
reconsideration of the January 1989 decision.  See 38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1000 (2003).  
Therefore, the issue of entitlement to service connection for 
a low back disorder is again before the Board and the Board's 
current action replaces the January 1989 decision.  

The Board notes that it is required by law to proceed in a 
case under reconsideration as though the initial decision had 
never been entered and, instead, to conduct a de novo review 
based on the entire record in the proceeding and upon 
consideration of all evidence (even that obtained after the 
Board decision under reconsideration) and material of record 
and applicable provisions of law and regulation.  Boyer v. 
Derwinski, 1 Vet. App. 531, 532 (1991); Harris v. West, 11 
Vet. App. 456 (1998).  

As will be explained below, however, additional development 
is needed in this case before a final determination may be 
made.  Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
you if further action is required on your part.  




REMAND

The appellant argues that he has back disability that began 
in service.  He points to his service medical records which 
show an initial complaint of back pain in 1984 and consistent 
complaints of back problems from the end of 1985 up to the 
date of his discharge in July 1986, when it was determined 
that he was unfit for duty because of back disability.  The 
in-service diagnosis was spondylolysis at L5 on the left with 
mild retrolisthesis of L4 on L5, aggravated by service.  

VA orthopedic examinations in August 1986 and March 1988 both 
revealed that the appellant had symptomatic low back 
disability, which, in March 1988, was identified as 
congenital lumbosacral articulation of L5-S1 with probable 
spondylolysis of L5 on the right.  

There is no medical evidence of record pertaining to the 
appellant's back since the March 1988 VA examination.  The 
Board believes that all available records pertaining to 
treatment of the appellant's back since March 1988 should be 
obtained, and that a VA orthopedic examination should be 
performed, in order to permit proper adjudication of the 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In addition, there has been significant procedural changes in 
the adjudication of claims since the late 1980's.  This 
Remand will also afford an opportunity to address those 
changes.  

Accordingly, the appellant's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  The veteran should be contacted and asked 
to provide the names and addresses of any 
health care providers from whom he has 
received treatment for his back disability 
since March 1988, and, if possible, specify 
the appropriate dates of treatment.  Then, 
after any necessary authorization is obtained 
from the appellant, copies of all treatment 
records for the appellant from the health 
care providers identified should be obtained.  

3. Thereafter, the appellant should be 
provided a VA examination to determine the 
nature and etiology of all low back 
pathology.  All necessary tests should be 
conducted and all findings reported in 
detail, including any x-rays as deemed 
necessary.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiners prior to the 
examinations.  As to any diagnosis other than 
spondylolysis at L5 with mild retrolisthesis 
of L4 on L5 and/or lumbosacral articulation 
of L5-S1 with probable spondylolysis of L5, 
the examiner should offer an opinion whether 
it is at least as likely as not secondary to 
spondylolysis at L5 with mild retrolisthesis 
of L4 on L5 and/or lumbosacral articulation 
of L5-S1, and if not secondary to one or the 
other of those disabilities, whether it is 
otherwise causally related to the back 
complaints noted in service.  As to any 
current diagnosis of spondylolysis at L5 with 
mild retrolisthesis of L4 on L5 and/or 
lumbosacral articulation of L5-S1, the 
examiner should offer an opinion as to 
whether either condition has improved since 
the veteran's period of service.  The 
examiner should be requested to present all 
opinions and findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner.  

4.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

5.  Following completion of the above 
requested actions, the claim should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

			
           MICHAEL E. KILCOYNE	     M. W. GREENSTREET
	                Veterans Law Judge                                      
Veterans Law Judge
           Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


